EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Julie K. Staple on 08 February 2022.

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment of 1/19/22 has been entered in full. Claims 1 and 19 are amended. Claims 18, 19 and 21 are pending. 

Examiner’s Amendment
Following entry of the 1/19/22 amendment, amend the claims further as follows:

In claim 19, line 2, replace the word "or" with "and/or"

In claim 19, line 3, delete "or a variant thereof" so that the claim ends with "…specific binding to HcTnT-N69."

Withdrawn Objections and/or Rejections
The following page numbers refer to the previous Office Action (10/27/21).
The objections to the specification at pg 2-3 are withdrawn in view of the amendments to the specification.
The objections to claims 18, 19 and 21 at page 3 are withdrawn in view of the amendments to the claims.
The rejection of claims 18, 19 and 21 under 35 U.S.C. § 112(b) at pg 3-4 as being indefinite for failing to particularly point out and distinctly claim the subject matter withdrawn in view of the amendments to the claims.
The rejections of claims 18, 19 and 21 under 35 U.S.C. § 112(a) at pg 4-7 for failing to provide enablement for the full scope of the claims is withdrawn in view of the amendments to the claims.

Notes on Patentability
No prior art has been identified that teaches or renders obvious the variable heavy chain sequences of SEQ ID NO: 2, 8 or 12; or the variable light chain sequences of SEQ ID NO: 3, 6, 9, 13, 16, 18 or 20; or the corresponding nucleic acid encoding such sequences; i.e., SEQ ID NO: 4, 10 and 14 (VH) and SEQ ID NO: 5, 7, 11, 15, 17, 19 and 21 (VL). 
With respect to the scope of nucleic acids encoding antibodies having at least 90% identity to VH and/or VL sequence comprising SEQ ID NO: 2, 3, 6, 8, 9, 12, 13, 16, 18 or 20, or that comprise at least one conservative substitution mutation with respect to SEQ ID NO: 2, 3, 6, 8, 9, 12, 13, 16, 18 or 20, it is noted that antibodies of this scope were allowed in the patent issuing from parent application 16/009,904. The scope of these variants, and the teachings of the specification that enable the skilled artisan to make and test these variants for the ability to bind to HcTNT-N69 was discussed in the rejection under 35 U.S.C. 112(a) set forth in the previous Office Action, and now withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
All objections to, and rejections of, claims 18, 19 and 21 set forth previously have been withdrawn as indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 18, 19 and 21 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646